 

LifePoint Hospitals, Inc.

 

Restricted Stock Unit Award Agreement

 

Grant Number  ____________

 

This Agreement is made and entered into by and between LifePoint Hospitals, Inc.
(the “Company”)  and ____________ (the “Participant”) in connection with a
Restricted Stock Unit Award under the LifePoint Hospitals, Inc. 1998 Long-Term
Incentive Plan (the “Plan”) that was made on the ____________ (“Date of Grant”).

The Participant is an employee of the Company or a Subsidiary and has been
granted a Restricted Stock Unit Award that is described herein. In consideration
of the foregoing, the parties have entered into this Agreement to govern the
terms of this Award:

1.            Restricted Stock Unit Award.  

(a)            Subject to the terms and conditions set forth herein, the Company
has granted to the Participant ___________ Restricted Stock Units (the “Award”),
subject to adjustment as provided in Section 3.2 of the Plan. Each Restricted
Stock Unit represents the Company’s unsecured obligation to issue a share of
Common Stock to the Participant in accordance with the terms and conditions of
this Agreement. 

(b)            Subject to the continued employment of the Participant with the
Company or a Subsidiary, and except as provided below, this Award will become
vested and no longer subject to forfeiture with respect to one-third of the
Restricted Stock Units on the first anniversary of the Date of Grant, with
respect to two-thirds of the Restricted Stock Units on the second anniversary of
the Date of Grant, and will be fully vested on the third anniversary of the Date
of Grant.

(c)            Notwithstanding any other provision of this Agreement, the Award
will become fully vested upon the death or disability of the Participant, under
the circumstances described in Section 13 of the Plan upon the Change in Control
of the Company, or in accordance with subsection (d) below.  For purposes
hereof, “disability” shall have the definition described in section
409A(a)(2)(C) of the Code.

 

(d)        If the Participant terminates employment with the Company or a
Subsidiary after attaining age 62 and completing at least five (5) years of
continuous employment with the Company or a Subsidiary, this Award will continue
to vest pursuant to the schedule set forth in subsection (b) above; provided,
however, that, during the period (the “Restricted Period”) beginning on the date
the Participant terminates employment (the “Retirement Date”) and continuing
until the date the Restricted Stock Units are fully vested pursuant to the
schedule set forth in subsection (b) above, the Participant agrees that he will



 

--------------------------------------------------------------------------------

 

 

not, in any capacity (including, but not limited to, as an owner, member,
partner, shareholder, consultant, advisor, financier, agent, employee, officer,
director, manager or otherwise), whether directly or indirectly, engage in a
Competitive Activity (as such term is hereinafter defined).  If the Participant
fails to comply with this provision, the Participant will forfeit any unvested
Restricted Stock Units as of the date the Participant violates this
provision.  As used in this Agreement, the term “Competitive Activity” shall
mean and refer to: any person or entity (including their successors (including
any successor(s) that results from any business combination, sale or merger),
assigns and transferees, whether by operation of law or otherwise) that, whether
on the Retirement Date or at any time within the Restricted Period, derives more
than fifty percent of its revenues from one or more non-urban acute care
hospitals (and associated outpatient healthcare facilities) (together, a
“Non-Urban Hospital”).  Nothing in this subsection (b) shall prohibit the
Participant’s ownership of stock in any publicly held company (other than the
Company) listed on a national securities exchange or whose shares of stock are
regularly traded in the over the counter market as long as such holding at no
time exceeds two percent (2%) of the total outstanding stock of such company. 

 

(e)      Except as provided in subsection (d) above, if this Award is not fully
vested upon the termination of Participant’s employment with the Company and its
Subsidiaries, the unvested portion of this Award shall be immediately forfeited
to the Company, unless such termination is due to death or the disability of the
Participant.

 

2.         Issuance of Common Stock.  As soon as practicable after each of the
first three (3) anniversaries of the Date of Grant, or upon the Participant’s
death or disability or the occurrence of a Change in Control that is also a
change in the ownership or effective control of the Company, or in the ownership
of a substantial portion of the assets of the Company (as defined in Code
Section 409A(a)(2)(A)(v) and using the default percentages of the treasury
regulations thereunder) (each, an “Issuance Date”), whichever is earliest, but
in any event no more than sixty (60) days thereafter, the Company will issue in
the Participant’s name one share of Common Stock for each Restricted Stock Unit
vested in accordance with Paragraph 1 above as of the Issuance Date (subject to
any reductions for tax withholdings or otherwise to the extent permitted under
the Plan or pursuant to this Agreement).  Notwithstanding any provision of the
Plan or this Agreement to the contrary, in no event shall any shares of Common
Stock be issued upon the occurrence of a Change in Control that is not a change
in the ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company (as defined in Code Section
409A(a)(2)(A)(v) and using the default percentages of the treasury regulations
thereunder).

 

3.        Transfer of Award. Except for transfer by the Participant of his or
her rights hereunder upon death pursuant to a will or by the laws of descent and
distribution, this Award is not transferable and the Participant may not make
any disposition of the Award or the Restricted Stock Units described herein, or
any interest herein, prior to the



 

--------------------------------------------------------------------------------

 

 

date(s) that the Company has issued shares of Common Stock to the Participant in
accordance with Paragraph 2 or the Plan.  As used herein, “disposition” means
any sale, transfer, encumbrance, gift, donation, assignment, pledge,
hypothecation, or other disposition, whether similar or dissimilar to those
previously enumerated, whether voluntary or involuntary, and whether during the
Participant’s lifetime or upon or after the Participant’s death, including, but
not limited to, any disposition by operation of law, by court order, by judicial
process, or by foreclosure, levy, or attachment, except a transfer by will or by
the laws of descent or distribution. Any attempted disposition in violation of
this Paragraph is void.

 

4.         Tax Withholding.  Subject to the requirements of section 16(b) of the
1934 Act, and pursuant to Section 15.4 of the Plan, any tax withholding
obligation of the Company arising in connection with this Award, and/or the
lapse of restrictions with respect hereto, shall be satisfied by the retention
of shares of Common Stock issuable pursuant to this Award that have a
then-current Fair Market Value equal to the amount of taxes that are required to
be remitted to the applicable taxing authorities calculated using the applicable
supplemental wage withholding rate.

 

5.         No Stockholder Rights or Dividends.   Until shares of Common Stock
are issued to the Participant pursuant to Paragraph 2 hereof, the Participant
shall not be entitled to any of the rights or benefits generally accorded to
stockholders, including, without limitation, the receipt of dividends.

6.            No Effect on Capital Structure. This Award shall not affect the
right of the Company or any Subsidiary to reclassify, recapitalize or otherwise
change its capital or debt structure or to merge, consolidate, convey any or all
of its assets, dissolve, liquidate, windup, or otherwise reorganize.

7.            Committee Authority. The full discretionary authority delegated to
the Committee under the terms of the Plan, including Section 4, includes the
authority to: (i) determine any question concerning the interpretation of this
Agreement, (ii) make any required adjustments to this Award, (iii) determine if
the conditions stated in the Plan and Agreement have occurred with respect
hereto; and (iv) provide for the accelerated vesting of the Restricted Stock
Units at any time and for any reason. Any question concerning the interpretation
of this Agreement, any adjustments required to be made under the Plan and any
controversy that may arise under the Plan or this Agreement shall be determined
by the Committee in its sole discretion.  Such decisions by the Committee shall
be final and binding on all persons.

8.            Plan Controls. The terms of this Agreement are governed by the
terms of the Plan, as it exists on the date of this Agreement and as the Plan is
amended from time to time. A copy of the Plan and all amendments thereto has
been previously provided to the Participant, and is made a part hereof as if
fully set forth herein. In the event of any conflict between the provisions of
the Agreement and the provisions of the Plan, the terms of the Plan shall
control, except as expressly stated otherwise. For purposes of this Agreement,
the defined terms in the Plan shall have the same meaning in this Agreement,
except where the context otherwise requires. The term “Section” generally refers
to



 

--------------------------------------------------------------------------------

 

 

provisions within the Plan. The term “Paragraph” generally refers to a provision
of this Agreement.

9.            Notice. Any notice hereunder by the Participant shall be given to
the Company in writing and such notice shall be deemed duly given only upon
receipt thereof at the Company’s office at 103 Powell Court, Suite 200,
 Brentwood,  Tennessee 37027, or at such other address as the Company may
designate by notice to the Participant. Any notice hereunder by the Company
shall be given to the Participant in writing and such notice shall be deemed
duly given only upon receipt thereof at such address as the Participant may have
on file with the Company.

10.            Information Confidential. As partial consideration for the grant
of this Award, the Participant agrees that he or she will keep confidential all
information and knowledge that the Participant has relating to the manner and
amount of his or her participation in the Plan; provided, however, that such
information may be disclosed as required by law and may be given in confidence
to the Participant’s spouse, tax and financial advisors, or to a financial
institution to the extent that such information is necessary to secure a loan.

 

            11.            Amendment. The Company, acting through the Committee
or through the Board, may amend this Agreement at any time for any purpose
determined by the Company in its sole discretion that is consistent with the
Plan. All amendments and waivers must be in writing. The Company may not amend
this Agreement, however, without the Participant’s express agreement to any
amendment that would adversely affect the material rights of the Participant
hereunder.

12.            Governing Law. Except as is otherwise provided in the Plan, where
applicable, the provisions of this Agreement shall be governed by the internal
laws of the State of Delaware.

 

            13.            Section 409A of the Internal Revenue Code.  The Award
is intended to comply with section 409A of the Code to the extent subject
thereto, and shall be interpreted in accordance with section 409A of the Code
and treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Date of Grant.  Notwithstanding any provision in the Plan or
this Agreement to the contrary, to the extent it is determined that any payments
under this Agreement constitute “deferred compensation” under section 409A of
the Code that is payable on the Participant’s “separation from service” (as
defined in section 409A of the Code), and that Participant is a “specified
employee,” as such term is defined in Section 409A(a)(2)(B)(i) of the Code,
then, solely to the extent necessary to avoid the incurrence of the adverse
personal tax consequences under section 409A of the Code, the timing of such
payments shall be delayed until the earlier of six months and one day after the
Participant’s separation from service or the date of the Participant’s death, at
which time the Company shall issue to the Participant all shares that the
Participant would have otherwise received through the delayed payment date.  

 





 

--------------------------------------------------------------------------------

 

 

            In Witness Whereof, the Company has adopted this instrument as the
Agreement to govern the terms of the Award described herein. The Participant
acknowledges and consents to the terms of this Agreement by accepting the grant
of this Award and/or by signifying acceptance electronically through the
administrative system adopted by the Company.

 

 LifePoint Hospitals, Inc.

 

 

                                                                                                                                                                                                                                                                                                                                                        
   

Executive Vice President, Chief Administrative Officer

 

 



 

--------------------------------------------------------------------------------